Exhibit 10.1

AMENDMENT NO. 4 TO SECURITIES PURCHASE FAGREEMENT

This AMENDMENT NO. 4 TO THE SECURITIES PURCHASE AGREEMENT (this “Amendment”) is
made as of November 21, 2009 (the “Effective Date”), by and among VIASPACE Inc.,
a Nevada corporation (“Parent”), VIASPACE Green Energy Inc., a British Virgin
Islands international business company and a wholly-owned subsidiary of Parent
(“Acquirer”), Sung Hsien Chang, an individual (“Shareholder”), and China Gate
Technology Co., Ltd., a Brunei Darussalam company (“Licensor”), with respect to
the following facts:

A. The parties entered into that certain Securities Purchase Agreement, dated as
of October 21, 2008 (as amended by that Amendment No. 1 to Securities Purchase
Agreement dated on or about June 17, 2009, that Amendment No. 2 to Securities
Purchase Agreement dated on or about August 21, 2009, and that Amendment No. 3
to Securities Purchase Agreement dated on or about October 13, 2009 the
“Agreement”), pursuant to which, among other things, Acquirer acquired from
Shareholder a controlling interest in Inter-Pacific Arts Corp., a British Virgin
Islands international business company (“IPA BVI”) in exchange for its shares
and shares of the Parent. Capitalized terms not defined herein shall have the
meanings given such terms in the Agreement.

B. The parties desire to amend the Agreement to extend certain deadlines.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree to amend the Agreement as follows:

1. Amendment.

1.1 Section 2.3 of the Agreement is hereby amended to read in full as follows:

“2.3 Second Closing. The Second Closing shall be held at the RP Office on the
date at or before November 26, 2009 (the “Second Closing Deadline”) or at such
date that Parent, Acquirer, Shareholder and Licensor may agree in writing (the
“Second Closing Date”). If Acquirer’s Registration Statement is declared
effective by the SEC on or before November 26, 2009, the Second Closing Deadline
will be extended until December 26, 2009.”

2. Miscellaneous.

2.1 Effect of Amendment. Except to the extent the Agreement is modified by this
Amendment, the remaining terms and conditions of the Agreement shall remain
unmodified and be in full force and effect. In the event of conflict between the
terms and conditions of the Agreement and the terms and conditions of this
Amendment, the terms and conditions of this Amendment shall prevail.

2.2 Counterparts. This Amendment may be executed in one or more counterparts,
including facsimile counterparts, each of which shall be deemed an original but
all of which, taken together, shall constitute the same Amendment.

2.3 Applicable Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of California without regard
to conflicts of law principles.

[signature page follows]

1

IN WITNESS WHEREOF, the parties have executed this Amendment No. 4 to the
Securities Purchase Agreement as of the date first above written.

VIASPACE, INC.

By: /s/ Carl Kukkonen
Carl Kukkonen
Chief Executive Officer


VIASPACE GREEN ENERGY, INC.

By: /s/ Carl Kukkonen
Carl Kukkonen
Chief Executive Officer


SUNG HSIEN CHANG

/s/ Sung Hsien Chang



    CHINA GATE TECHNOLOGY CO., LTD.

By:
Maclean Wang
Chief Executive Officer


2